Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2009                                                                                                  Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  138057                                                                                               Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway,
  DIONNE WEATHERS-TAYLOR, Personal                                                                                      Justices
  Representative of the Estate of MELVIN
  GOODMAN, Deceased,
               Plaintiff-Appellee,
  v                                                                SC: 138057
                                                                   COA: 267097
                                                                   Wayne CC: 04-438726-NH
  H. REX RUETTINGER, D.O., and H. REX
  RUETTINGER, D.O., P.C.,
            Defendants,
  and
  BOTSFORD GENERAL HOSPITAL,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the December 2, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2009                        _________________________________________
           d0518                                                              Clerk